 In the Matter of AUBURNRUBBERCORPORATION, EMPLOYERand MAR-GARET BILLINGS, PETITIONERandUNITED RUBBER, CORK, LINOLEUMAND PLASTIC WORKERS OF AMERICA, LOCAL UNION No. 362, CIO,UNIONCase No. 6-RD-17.-Decided August 4, 19.49DECISIONANDDIRECTION OF ELECTIONUpon a petition for decertification duly filed, a hearing was heldbefore Emil E. Narick, hearing officer.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its power in connection withthis case to a three-member panel [Chairman Herzog and MembersReynolds and Gray].Upon the entire record in this case the Board finds :1.The Employer is engaged in commerce withinthe meaning ofthe National Labor Relations Act.2.The Petitioner, an employee of the Employer, asserts that theUnion is no longer the representative of the Employer's employees,as defined in Section 9 (a) of the amended Act.The Union, a labor organization affiliated with the Congress ofIndustrial Organizations, is currently recognized by the Employer asthe bargaining representative of its employees.3.A question affecting commerce exists concerning the representa-tion of the employees of the Employer, within themeaning of Sec-tion 2 (6) and (7) of the Act.'At the hearing, the Union moved to dismiss the petition on the grounds:(1) that thesignatures obtained by the Petitioner in support of the decertification petition were in-valid, and(2) that the Petitioner is "fronting"for a non-complying union.The hearingofficer referred this motion to the Board.The question of the showing of interest by thepetition in a decertification proceeding,as in a certification proceeding,is for the Boardto determine administratively and may not be attacked collaterally at the hearing.Mat-ter of Iliden Warehouse and Forwarding Company,80 N. L.R. B. 1587.As to the questionof "fronting,"the desires of the employees can best be ascertained by the election herein-after directed.Matter of Ellis-KlatscherCo., 79 N.L. If. B. 183;Matter of Whitin Ma-chineWorks, 76 N. L.It.B. 998.This motion is hereby denied.85 N. L. R. B., No. 95.545 546DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.The Employer, the Petitioner, and the Union agree, and we find,that the following is a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act:All production, maintenance, and service employees of the Employ-er's Connellsville, Pennsylvania, plant, excluding office, clerical andprofessional employees, guards, and supervisors as defined in the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of -collective bargaining with Auburn Rubber Corporation, anelection by secret ballot shall be conducted as early as possible, butnot later than 30 days from the date of this Direction, under the direc-tion and supervision of the Regional Director for the Sixth Region,and subject to Sections 203.61 and 203.62 of National Labor RelationsBoard Rules and Regulations, among the employees in the unit foundappropriate in paragraph numbered 4, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off, butexcluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, and also excluding employees on strike who are not entitledto reinstatement, to determine whether or not they desire to be repre-sented by United Rubber, Cork, Linoleum and Plastic Workers ofAmerica, Local Union No. 362, CIO.